PRESENT:   All the Justices

LEVIN GRIMES
                                             OPINION BY
v.   Record No. 131847            CHIEF JUSTICE CYNTHIA D. KINSER
                                          OCTOBER 31, 2014
COMMONWEALTH OF VIRGINIA

                FROM THE COURT OF APPEALS OF VIRGINIA

      The defendant, Levin Grimes, appeals his conviction of

statutory burglary in violation of Code § 18.2-91.

Specifically, Grimes challenges the sufficiency of the evidence

to sustain his conviction, asserting that the Commonwealth

proved only that he went into a "crawl space" underneath a

dwelling house and failed to prove that he broke and entered

into the actual dwelling house.   Because the crawl space was

structurally part of the dwelling house, we will affirm the

judgment of the Court of Appeals of Virginia upholding the

conviction.

                   RELEVANT FACTS AND PROCEEDINGS

      The crawl space at issue in this appeal is situated

underneath a one-story, brick house located in the City of

Newport News.   Built into the lower, exterior back wall of the

house, a small, square door opens into an area containing

plumbing, wiring, insulation, and ductwork.   This space is

enclosed within the structure of the house, under the same roof,

but contains no direct access to any other portion of the house.
Entry to this space is gained only through the small door

located in the exterior wall of the house.

        On June 18, 2012, two neighbors standing behind the house

heard noises underneath it and noticed that the door leading to

the crawl space was opened slightly.    The neighbors observed

Grimes and another man emerge from the crawl space covered in

wet mud and sand and carrying several pieces of copper pipe

under their arms.    A police officer subsequently apprehended

Grimes and found copper pipe, a flashlight, and three cutting

tools upon his person.    Additional police officers discovered

identical copper pipe scattered throughout the house's yard and

inside the crawl space.    Police officers observed that the lock

on the door to the crawl space had been cut and the door was

open.

        At the conclusion of the Commonwealth's evidence during a

bench trial in the Circuit Court for the City of Newport News,

Grimes moved to strike the statutory burglary charge, arguing

that his conduct did not satisfy the requirements for statutory

burglary because he "didn't actually go into the house," but

rather, "went underneath the house."    The circuit court denied

the motion.    Grimes presented no evidence but renewed his motion

to strike.    The circuit court found Grimes guilty of statutory

burglary and other charges not relevant to this appeal.    Grimes

appealed his convictions to the Court of Appeals.    The Court of


                                   2
Appeals affirmed the judgment of the circuit court with regard

to the statutory burglary conviction, 1 concluding that because

"the crawl space of the house is enclosed within the walls of

the house" and because "[a]ccess to the crawl space is through a

separate exterior door that is built into the lower part of one

of the exterior walls of the dwelling house," the crawl space

"thus physically constitutes part of the 'dwelling

house.'"   Grimes v. Commonwealth, 62 Va. App. 470, 480, 749
S.E.2d 218, 223 (2013).   We awarded Grimes this appeal.

                             ANALYSIS

     The elements of statutory burglary for which Grimes was

convicted are set forth in Code § 18.2-91.   In pertinent part,

the statute states that "[i]f any person commits any of the acts

mentioned in § 18.2-90 with intent to commit larceny . . . he

shall be guilty of statutory burglary."   Code § 18.2-90 includes

the act of breaking and entering into a dwelling house in the

daytime.

     This statute, like all burglary laws, is "based primarily

upon a recognition of the dangers to personal safety created by

the usual burglary situation – the danger that the intruder will

harm the occupants in attempting to perpetrate the intended


     1
       The Court of Appeals reversed the circuit court's judgment
with regard to some of Grimes' other convictions and remanded
for a new trial. Grimes v. Commonwealth, 62 Va. App. 470, 481,
749 S.E.2d 218, 223 (2013).


                                 3
crime or to escape and the danger that the occupants will in

anger or panic react violently to the invasion, thereby inciting

more violence."   Yeatts v. Commonwealth, 242 Va. 121, 140, 410
S.E.2d 254, 266 (1991) (internal quotation marks

omitted); see also Compton v. Commonwealth, 190 Va. 48, 55, 55
S.E.2d 446, 449 (1949) (holding that "[b]urglary [is] primarily

an offense against the security of the habitation").   Indeed, we

have defined a "dwelling house" for purposes of the burglary

statutes as "a house that one uses for habitation, as opposed to

another purpose."   Giles v. Commonwealth, 277 Va. 369, 375, 672
S.E.2d 879, 883 (2009); see also Graybeal v. Commonwealth, 228
Va. 736, 740, 324 S.E.2d 698, 700 (1985) (holding that defendant

did not commit statutory burglary because "the structures broken

and entered into were trailers," and "there was no proof that

the trailers were used as dwellings or places of human

habitation").

     Grimes does not dispute that the portion of the structure

situated above the crawl space is a dwelling house.    Thus, the

question in this appeal is whether the crawl space also

constitutes part of the dwelling house for purposes of Code §

18.2-91.

     When the sufficiency of the evidence is challenged on

appeal, we review the evidence in the light most favorable to

the prevailing party at trial, in this case the Commonwealth,


                                 4
and accord to it all inferences fairly drawn from the

evidence.   Viney v. Commonwealth, 269 Va. 296, 299, 609 S.E.2d
26, 28 (2005).   We will not set aside a trial court's judgment

unless it is "plainly wrong or without evidence to support it."

Code § 8.01-680; Viney, 269 Va. at 299, 609 S.E.2d at 28.

     To the extent that the issue before us involves statutory

interpretation, it is a question of law reviewed de novo on

appeal.   Washington v. Commonwealth, 272 Va. 449, 455, 634
S.E.2d 310, 313 (2006).   Although penal statutes are to be

strictly construed against the Commonwealth, Turner v.

Commonwealth, 226 Va. 456, 459, 309 S.E.2d 337, 338 (1983), we

give the term "dwelling house" its ordinary and plain meaning,

considering the context in which it is used.   See Southern Ry.

Co. v. Commonwealth, 205 Va. 114, 116-19, 135 S.E.2d 160, 164-66

(1964).   A defendant is not "entitled to a favorable result

based upon an unreasonably restrictive interpretation of [a]

statute."   Ansell v. Commonwealth, 219 Va. 759, 761, 250 S.E.2d
760, 761 (1979).

     Grimes contends that because there is no access between the

crawl space and the remaining portion of the structure above it,

and because the crawl space itself is not suitable for

habitation, it does not constitute part of the dwelling house.

The crawl space, however, is structurally part of the house.    It

is physically contained within the four exterior walls, i.e.,


                                 5
the vertical plane, of the house; it is under the same roof; and

it contains integral utilities, such as plumbing and ductwork,

that are needed in a dwelling house.      As other courts have

explained, when an area of a house is "functionally

interconnected with and immediately contiguous to other portions

of the house," it constitutes part of the dwelling

house.   Burgett v. State, 314 N.E.2d 799, 803 (Ind. Ct. App.

1974); accord People v. Moreno, 204 Cal. Rptr. 17, 19 (Cal. Ct.

App. 1984); State v. Moran, 324 P.3d 808, 812 (Wash. Ct. App.

2014).   See also Mitchell v. Commonwealth, 11 S.W. 209, 209-10

(Ky. 1889) (holding that a cellar located under a dwelling

constituted part of the dwelling, despite "no means of internal

communication between them," because the cellar "is under the

same roof [and] is . . . part and parcel of the habitation").

Based on the facts here, the crawl space falls within the plain

meaning of the term "dwelling house." 2

                            CONCLUSION

     For these reasons, we conclude, like the Court of Appeals,

that the crawl space in this case constitutes part of the

dwelling house.   Thus, the evidence was sufficient to sustain

Grimes' conviction of statutory burglary.     We will therefore

affirm the judgment of the Court of Appeals.

     2
       As the Court of Appeals noted, the evidence also showed a
breaking and entering into the crawl space by Grimes. Grimes,
62 Va. App. at 480, 749 S.E.2d at 223.


                                 6
    Affirmed.




7